DETAILED ACTION
This office action is in response to the application filed on April 27, 2020. Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it uses more than 150 words.  The abstract of the disclosure is further objected to because it uses the phrase “…are disclosed”, which can be implied.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because:
In Fig. 6, the rectangular box(es) shown in the drawings should be provided with descriptive text labels.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
In Claim 1, it recites the limitation “determining if the delta is greater than a first threshold; if the delta is less than a first threshold, sending an alert from the OBD device to a computing device associated with a user”.  However, the Examiner has interpreted “if the delta is less than a first threshold, sending an alert from the OBD device to a computing device associated with a user” to mean “if the delta is greater than a first threshold, sending an alert from the OBD 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8 – 11 and 13 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gage et al. (US 2019/0009715 A1) referred to as Gage hereinafter, and in view of Crewe et al. (US 2019/0088104 A1) referred to as Crewe hereinafter.
Regarding Claim 1, Gage teaches a computer-implemented method for detecting one or more living beings in a vehicle (Fig. 1, Par. [0001], detect and optionally remediate the presence of and/or the rise in levels of dangerous and hazardous gases in a vehicle which may indicate a child has been abandoned in a vehicle, the driver may be in danger of impaired operator driving), wherein the vehicle has an engine (Fig. 2, engine on/off), a front seat area, and a back seat area (Fig. 6, illustrates front area, back area and cargo area), the method comprising: 
receiving, via an on-board diagnostics (OBD) device (Par. [0028], the analyzer can be a specially-adapted computer, an electronic circuit, or some combination thereof. In one embodiment, part of all of its analysis, detection, alert generation, and optional remediation actions can be implemented, for example, within one of the several computers already on-board a vehicle, such as a car's On-Board Diagnostic (OBD) system), an indication that the engine is off (Par. [0048], FIG. 1, the state of the vehicle was previously occupied but is now unoccupied (e.g., engine off, one or more doors opened, then doors closed and locked)); 
determining, via a first sensor, if a first living being is in the front seat area (Par. [0036], if a sensor is placed at or near the driver's seat (i.e. first sensor), then a lack of normal level CO.sub.2 at the driver's seat may further be used to confirm an abandoned occupant situation); 
determining, via a second sensor (Par. [0036], the rear seat contains two CO.sub.2 sensors), if a second living being is in the back seat area (Par. [0036], if the driver's CO.sub.2 level is near or falling towards ambient but a rear seat CO.sub.2 level is rising towards an upper threshold, the analyzer's logical process can consider this and use it as confirmation that an occupant in the rear seat has been left in a non-running car); 
in response to a determination that a first living being is not in the front seat area and a second living being is in the back seat area (Par. [0036], confirmation that an occupant in the rear seat has been left in a non-running car), 
receiving a first temperature reading for a first temperature inside the vehicle (Par. [0035] Turning to FIG. 6, a plurality of locations of CO2 (triangles) and temperature sensors (circles) are shown for an exemplary five-person vehicle); 
receiving a second temperature reading for a second temperature (Fig. 3, Par. [0029], the rate of change of measured temperature, dTemp/dt); 
computing a delta between the first temperature and the second temperature (Par. [0029], using rate-of-change numerical methods, such as calculating first differential of the measured CO.sub.2 levels over time, dCO.sub.2/dt, and optionally the rate of change of measured temperature (i.e. delta), dTemp/dt) (Par. [0046], determine rates of change (107) of each sample set, such as the rate of change of CO.sub.2 and rate of change of temperature); 
determining if the delta is greater than a first threshold (Par. [0046], magnitude of the rate of change exceeds a threshold for a particular data set); 
if the delta is greater than a first threshold, sending an alert from the OBD device (Par. [0048], if a measure level is changing faster than an allowed threshold, such as 30 ppm per minute for CO.sub.2, and the state of the vehicle was previously occupied but is now unoccupied (e.g., engine off, one or more doors opened, then doors closed and locked), then an abandoned occupant alert is issued, where thresholds are related to CO.sub.2 and temperature embodiments which detect abandoned occupants and/or drowsy driving conditions Par. [0042]) to a computing device associated with a user (Par. [0041], certain vehicle state change commands to generate the alert and optionally to produce a remediation action are optionally generated and transmitted by the analyzer, where vehicle state change commands including a cellular telephone call (i.e. computing device of a user)).
	While Gage teaches measuring one or more temperatures (Par. [0033]), Gage does not specifically teach measuring outside air temperatures. Therefore, Gage fails to explicitly teach receiving a second temperature reading for a second temperature outside the vehicle.
receiving a first temperature reading for a first temperature inside the vehicle and receiving a second temperature reading for a second temperature outside the vehicle (Par. [0042], The TMDS (Temperature and motion detection system) 100 will continue to scan the vehicle after every two minutes (or after other time periods, as described herein) while monitoring the interior cabin temperature (and the outside temperature)).
References Gage and Crewe are considered to be analogous art because they relate to vehicle systems for detecting presence of living beings inside the vehicle. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including the outside temperature readings as suggested by Crewe in the invention of Gage in order to activate the vehicle alert subsystems based on transitioning temperatures, because the temperature outside the vehicle causes the temperature inside the vehicle to rise or drop to an unsafe level (See Crewe, Par. [0017]).

Regarding Claim 2, Gage in view of Crewe teaches claim 1. Gage further teaches wherein the OBD device is in communication with an engine control unit (ECU) of the vehicle (Par. [0003], the analyzer may take remediation actions by emitting or transmitting commands to the vehicle's control computer (i.e. engine control unit) to stop or start the engine, Fig. 7, Par. [0041], Vehicle State Change Commands - an engine start control, an engine stop control).

Regarding Claim 3, Gage in view of Crewe teaches claim 2. Gage further teaches wherein the ECU determines whether the engine is on or off (Fig. 7, Par.  [0040] Vehicle State Signals - certain vehicle state signals were described as being optionally utilized by the analyzer to confirm an engine running signal, an engine off signal).

Regarding Claim 4, Gage in view of Crewe teaches claim 1. Gage further teaches wherein the OBD device communicates with the computing device associated with the user (Fig. 7, Par. [0055], one or more transmissions (807) may be made, such as sending a text message or phone call to an emergency number (e.g., 911 in the USA) or to a registered cell phone number) via a cellular network (Par. [0051], One or more communications and/or network interfaces may be provided, such as Wi-Fi, Ethernet, USB, cellular data, IrDA, etc.).

Regarding Claim 5, Gage in view of Crewe teaches claim 1. Gage teaches in Par. [0036], if a sensor is placed at or near the driver's seat, then a lack of normal level CO.sub.2 at the driver's seat may further be used to confirm an abandoned occupant situation. However, Gage does not specifically teach the sensor being microphone, video camera, thermographic camera, or motion sensor. Therefore, Gage fails to explicitly teach the first sensor is a microphone, video camera, thermographic camera, or motion sensor.
However, Crewe teaches wherein the first sensor is a microphone, video camera, thermographic camera, or motion sensor (Par. [0017], Sensor(s) are provided for this purpose to sense cabin temperature, body heat, and for the presence/motion of a living being, whether the living being is stationary or moves in the passenger compartment, where the sensor(s) may be a passive proximity motion sensor(s) (Par. [0018]).
References Gage and Crewe are considered to be analogous art because they relate to vehicle systems for detecting presence of living beings inside the vehicle. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying sensors to be motion sensors by 

Regarding Claim 6, Gage in view of Crewe teaches claim 1.  Gage teaches in Par. [0036], if a sensor is placed at or near the driver's seat, then a lack of normal level CO.sub.2 at the driver's seat may further be used to confirm an abandoned occupant situation. However, Gage does not specifically teach the sensor being microphone, video camera, thermographic camera, or motion sensor. Therefore, Gage fails to explicitly teach the second sensor is a microphone, video camera, thermographic camera, or motion sensor.
However, Crewe teaches wherein the second sensor is a microphone, video camera, thermographic camera, or motion sensor (Par. [0017], Sensor(s) are provided for this purpose to sense cabin temperature, body heat, and for the presence/motion of a living being, whether the living being is stationary or moves in the passenger compartment, where the sensor(s) may be a passive proximity motion sensor(s) (Par. [0018]).
References Gage and Crewe are considered to be analogous art because they relate to vehicle systems for detecting presence of living beings inside the vehicle. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying sensors to be motion sensors by Crewe in the invention of Gage in order to sense cabin temperature, body heat, and for the presence/motion of a living being (See Crewe, Par. [0017]). 

Regarding Claim 8, Gage in view of Crewe teaches claim 1. Gage further teaches wherein the first living being is a human (Par. [0036], if a sensor is placed at or near the driver's seat (i.e. 

Regarding Claim 9, Gage in view of Crewe teaches claim 1. Gage further teaches wherein the second living being is a human or an animal (Par. [0036], if the driver's CO.sub.2 level is near or falling towards ambient but a rear seat CO.sub.2 level is rising towards an upper threshold, the analyzer's logical process can consider this and use it as confirmation that an occupant in the rear seat has been left in a non-running car, where occupant is human or animal occupants (Par. [0002]).

Regarding Claim 10, Gage in view of Crewe teaches claim 1. Gage further teaches wherein the first temperature reading is obtained using a temperature sensor and a humidity sensor Par. [0035] Turning to FIG. 6, a plurality of locations of CO2 (triangles) and temperature sensors (circles) are shown for an exemplary five-person vehicle).

Regarding Claim 11, Gage in view of Crewe teaches claim 1. Gage further teaches wherein the OBD device includes a global positioning system (GPS), the method further comprising: determining a location for the vehicle using the GPS (Par. [0032], some vehicles automatically transmit emergency messages, some including global positioning system (GPS) coordinates).

Regarding Claim 13, Gage in view of Crewe teaches claim 1. Gage further teaches further comprising: sending the first temperature reading and the second temperature reading to the OBD device (Par. [0028], part of all of its analysis, detection, alert generation, and optional remediation actions can be implemented, for example, within one of the several computers already on-board a vehicle, such as a car's On-Board Diagnostic (OBD) system).

Regarding Claim 14, Gage in view of Crewe teaches claim 1. Gage further teaches further comprising: determining if the delta is greater than a threshold (Par. [0046], magnitude of the rate of change exceeds a threshold for a particular data set);  if the delta is greater than a threshold, sending an alert from the OBD device (Par. [0048], if a measure level is changing faster than an allowed threshold, such as 30 ppm per minute for CO.sub.2, and the state of the vehicle was previously occupied but is now unoccupied (e.g., engine off, one or more doors opened, then doors closed and locked), then an abandoned occupant alert is issued, where thresholds are related to CO.sub.2 and temperature embodiments which detect abandoned occupants and/or drowsy driving conditions Par. [0042]) to a computing device associated with a user (Par. [0041], certain vehicle state change commands to generate the alert and optionally to produce a remediation action are optionally generated and transmitted by the analyzer, where vehicle state change commands including a cellular telephone call (i.e. computing device of a user)). 
Gage does not specifically teach a second threshold. Therefore, Gage fails to explicitly teach determining if the delta is greater than a second threshold; if the delta is greater than a second threshold, sending an alert via the OBD device to a computing device associated with a user.
However, Crewe teaches further comprising: determining if the delta is greater than a second threshold; if the delta is greater than a second threshold, sending an alert via the OBD device to a computing device associated with a user (Par. [0042], the control unit 101 
References Gage and Crewe are considered to be analogous art because they relate to vehicle systems for detecting presence of living beings inside the vehicle. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including a second threshold for high or low temperature readings as suggested by Crewe in the invention of Gage in order to activate the vehicle alert subsystems based on transitioning temperatures, because the temperature outside the vehicle causes the temperature inside the vehicle to rise or drop to an unsafe level (See Crewe, Par. [0017]).

Regarding Claim 15, Gage in view of Crewe teaches claim 14. Crewe further teaches wherein the second threshold is calculated based on the second temperature (Par. [0042], the control unit 101 monitors signals from the vehicle subsystems that indicate outside temperature is high (e.g., 100 F, first threshold) or low (e.g., 30 F, second threshold is a second temperature), then the control unit 101 will fully activate the alert subsystems 112). 
References Gage and Crewe are considered to be analogous art because they relate to vehicle systems for detecting presence of living beings inside the vehicle. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including a second threshold for high or low temperature readings as suggested by Crewe in the invention of Gage in order to activate the vehicle alert subsystems based on transitioning temperatures, because the temperature outside the 

Regarding Claim 16, Gage in view of Crewe teaches claim 1. Gage further teaches wherein the first threshold is calculated based on the first temperature (Par. [0046], determine rates of change (107) of each sample set, such as the rate of change of CO.sub.2 and rate of change of temperature (i.e. first temperature), magnitude of the rate of change exceeds a threshold for a particular data set (i.e. first threshold based on first temperature)).

Regarding Claim 17, Gage in view of Crewe teaches claim 1. Gage further teaches wherein the computing device is a smart phone, cell phone (Par. [0041], certain vehicle state change commands to generate the alert and optionally to produce a remediation action are optionally generated and transmitted by the analyzer, where vehicle state change commands including a cellular telephone call (i.e. computing device of a user)), tablet, laptop, or desktop computer.

Regarding Claim 18, Gage teaches a system (Fig. 1, a back seat detection system) for detecting one or more living beings in a vehicle (Fig. 1, Par. [0001], detect and optionally remediate the presence of and/or the rise in levels of dangerous and hazardous gases in a vehicle which may indicate a child has been abandoned in a vehicle, the driver may be in danger of impaired operator driving), wherein the vehicle has an engine (Fig. 2, engine on/off), a front seat area, and a back seat area (Fig. 6, illustrates front area, back area and cargo area), the system comprising: 
a communication network (Fig. 1, [0013] The back seat detection system 100 may also include a communications network 106);
an on-board diagnostic (OBD) device (Par. [0028], the analyzer can be a specially-adapted computer, an electronic circuit, or some combination thereof. In one embodiment, part of all of its analysis, detection, alert generation, and optional remediation actions can be implemented, for example, within one of the several computers already on-board a vehicle, such as a car's On-Board Diagnostic (OBD) system) configured to communicate with a computing device associated with a user (Fig. 7, Par. [0055], one or more transmissions (807) may be made, such as sending a text message or phone call to an emergency number (e.g., 911 in the USA) or to a registered cell phone number) via the communication network (Par. [0051], One or more communications and/or network interfaces may be provided, such as Wi-Fi, Ethernet, USB, cellular data, IrDA, etc.), the OBD having a processor for (Par. [0033], FIG. 7, which includes a microprocessor):
receiving an indication that the engine is off (Par. [0048], FIG. 1, the state of the vehicle was previously occupied but is now unoccupied (e.g., engine off, one or more doors opened, then doors closed and locked)); 
determining, via a first sensor, if a first living being is in the front seat area (Par. [0036], if a sensor is placed at or near the driver's seat (i.e. first sensor), then a lack of normal level CO.sub.2 at the driver's seat may further be used to confirm an abandoned occupant situation); 
determining, via a second sensor (Par. [0036], the rear seat contains two CO.sub.2 sensors), if a second living being is in the back seat area (Par. [0036], if the driver's CO.sub.2 level is near or falling towards ambient but a rear seat CO.sub.2 level is rising towards an upper 
in response to a determination that a first living being is not in the front seat area and a second living being is in the back seat area (Par. [0036], confirmation that an occupant in the rear seat has been left in a non-running car), 
receiving a first temperature reading for a first temperature inside the vehicle (Par. [0035] Turning to FIG. 6, a plurality of locations of CO2 (triangles) and temperature sensors (circles) are shown for an exemplary five-person vehicle); 
receiving a second temperature reading for a second temperature (Fig. 3, Par. [0029], the rate of change of measured temperature, dTemp/dt); 
computing a delta between the first temperature and the second temperature (Par. [0029], using rate-of-change numerical methods, such as calculating first differential of the measured CO.sub.2 levels over time, dCO.sub.2/dt, and optionally the rate of change of measured temperature (i.e. delta), dTemp/dt) (Par. [0046], determine rates of change (107) of each sample set, such as the rate of change of CO.sub.2 and rate of change of temperature); 
determining if the delta is greater than a first threshold (Par. [0046], magnitude of the rate of change exceeds a threshold for a particular data set); 
if the delta is greater than a first threshold, sending an alert (Par. [0048], if a measure level is changing faster than an allowed threshold, such as 30 ppm per minute for CO.sub.2, and the state of the vehicle was previously occupied but is now unoccupied (e.g., engine off, one or more doors opened, then doors closed and locked), then an abandoned occupant alert is issued, where thresholds are related to CO.sub.2 and temperature  to the computing device associated with the user (Par. [0041], certain vehicle state change commands to generate the alert and optionally to produce a remediation action are optionally generated and transmitted by the analyzer, where vehicle state change commands including a cellular telephone call (i.e. computing device of a user)).
	While Gage teaches measuring one or more temperatures (Par. [0033]), Gage does not specifically teach measuring outside air temperatures. Therefore, Gage fails to explicitly teach receiving a second temperature reading for a second temperature outside the vehicle.
	However, Crewe teaches receiving a first temperature reading for a first temperature inside the vehicle and receiving a second temperature reading for a second temperature outside the vehicle (Par. [0042], The TMDS (Temperature and motion detection system) 100 will continue to scan the vehicle after every two minutes (or after other time periods, as described herein) while monitoring the interior cabin temperature (and the outside temperature)).
References Gage and Crewe are considered to be analogous art because they relate to vehicle systems for detecting presence of living beings inside the vehicle. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including the outside temperature readings as suggested by Crewe in the invention of Gage in order to activate the vehicle alert subsystems based on transitioning temperatures, because the temperature outside the vehicle causes the temperature inside the vehicle to rise or drop to an unsafe level (See Crewe, Par. [0017]).

Regarding Claim 19, Gage in view of Crewe teaches claim 18. Gage further teaches wherein the communications network is a cellular network (Par. [0051], One or more 

Regarding Claim 20, Gage in view of Crewe teaches claim 18. Gage further teaches wherein the communications network is a Wi-Fi network (Par. [0051], One or more communications and/or network interfaces may be provided, such as Wi-Fi, Ethernet, USB, cellular data, IrDA, etc.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gage (US 2019/0009715 A1), in view of Crewe (US 6,198,395 A1), and in further view of Wincek (US 2018/0370431 A1) referred to as Wincek hereinafter.
Regarding Claim 7, Gage in view of Crewe teaches claim 1.  Gage in view of Crewe fails to explicitly teach machine learning is used to detect the second living being.
However, Wincek teaches wherein machine learning (Par. [0060], The processor may employ image processing, computer vision, artificial intelligence (AI) and/or machine learning (ML) techniques to assist in the determination) is used to detect the second living being (Par. [0047], a first set of UOPS sensors may detect a physical presence of a passenger sitting in the passenger's seat of the passenger vehicle). 
References Gage, Crewe and Wincek are considered to be analogous art because they relate to vehicle systems for detecting presence of living beings inside the vehicle. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying machine learning as suggested by . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gage (US 2019/0009715 A1), in view of Crewe (US 6,198,395 A1), and in further view of Dingli et al. (US 2021/0303887 A1) referred to as Dingli hereinafter.
Regarding Claim 12, Gage in view of Crewe teaches claim 11. Gage teaches the second temperature reading (Fig. 3, Par. [0029], the rate of change of measured temperature, dTemp/dt). However, Gage in view of Crewe fails to teach the reading is obtained from a weather application, API, or website using the location of the vehicle.
However, Dingli teaches wherein the reading is obtained from a weather application, API, or website using the location of the vehicle (Par. [0101], at least some of the operations may be performed by a group of computers (as examples of machines including processors), with these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., an API)).
References Gage, Crewe and Dingli are considered to be analogous art because they relate to sensing in-vehicle characteristics. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further using an application to assist the computing devices as suggested by Dingli in the inventions of Gage and Crewe in order to support performance of the relevant operations in a “cloud computing” environment or as a “software as a service” (SaaS) (See Dingli, Par. [0101]). 

Conclusion
The prior art references made of record are not relied upon but are considered pertinent to applicant's disclosure. McCarthy et al. (US 6,768,420 B2) teaches vehicle compartment occupancy detection system. Sider (US 2005/0024188 A1) teaches a vehicle safety system for preventing injury or death to persons or animals at risk of exposure to extreme temperatures within the vehicle. Sines (US 2017/0232895 A1) teaches a device and methods that detect the presence of a life form inside of a vehicle and attempts to rescue the life form in the event certain trigger events are detected. Lopez-Hinojosa et al. (US 2017/0240110 A1) teaches a method and system for providing alerts to a connected vehicle driver and/or passenger via condition detection. 
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).